DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The oath/declaration filed on 08/06/2021 is acceptable.

Claim Objections
Claims 2-9, 11-17 and 19-20 are objected to because of the following informalities:  in a first line of all claims 2-9, 11-17 and 19-20, “A display frame” should correct as – The display frame --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrous et al. [US 2015/0107142].
Regarding claim 1, Burrous et al., disclose a display frame (10, figures 1-8) with multiple slide-in panels (12, figures 1-8) and , comprising:
a top frame (14, figure 1) defining a plurality of through-slots (at least 2 slots allow two display panels P1 & P2 inserts therein, figure 1);
a first side frame (a right side frame 12, figure 1) defining a first plurality of channels (a left and a right channels 63, figures 2-3 and 8);
a second side frame (a left side frame 12, figure 1) defining a second plurality of channels (a left and a right channels 63, figures 2-3 and 8);
a bottom frame (a bottom side frame 12, figure 1) defining a third plurality of channels (a left and a right channels 63, figures 2-3 and 8); and
a plurality of display panels (P1 & P2, figure 1) each displaying a unique decorative element, the plurality of display panels being constructed and arranged to be seated at least partially within the plurality of through-slots, the first plurality of channels, the second plurality of channels, and the third plurality of channels such that a composite display image is formed by the unique decorative elements (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over [KR10-2017-0119855] in view of Broadwell et al. [US 2002/0166275].
Regarding claim 1, [KR2017-0119855] discloses a display frame (10, figures 1-10) with multiple slide-in panels (130 & 140, figures 2-4), comprising:
a top frame (110, figures 2-3) defining a plurality of through-slots (115, figures 2-3);
a first side frame (130, figures 2-4) defining a first plurality of channels (135, figure 4);
a second side frame (140, figures 2-4) defining a second plurality of channels (145, figure 4);
a bottom frame (120, figures 2 and 5); and
a plurality of display panels (P1 & P2, figures 6-9) each displaying a unique decorative element, the plurality of display panels being constructed and arranged to be seated at least partially within the plurality of through-slots, the first plurality of channels, the second plurality of channels, and the third plurality of channels such that a composite display image is formed by the unique decorative elements (figures 6-10).
	The [KR2017-0119855] discloses the claimed invention except for the bottom frame defining a third plurality of channels.
	Broadwell et al., disclose a display frame (10, figures 1-2) comprising a top frame (30, figures 1-2) including a slot (50, figures 1-2), a first side frame (36, figures 1-2) including a first channel (54, figures 2A-2B), a second frame (34, figures 1-2) including a second channel (54, figures 2A-2B) and a bottom frame (32, figures 1-2) including a third channel (56, figure 2A).
	It would have been to one of ordinary skill in the art at the time the invention was made to add a third plurality of channels on the bottom frame of the [KR2017-0119855], as suggested by Broadwell et al., for the purpose of aligning the bottom edges of the plurality of display panels within the display frame.
Regarding claim 2, The [KR2017-0119855], in view of Broadwell et al., disclose the display frame having four slots and four channels.  Therefore, the display frame may hold all four display panels therein such as P1, P2, P3 and P4 (figures 1-4).
	It would have been to one of ordinary skill in the art at the time the invention was made to fill all four display panels within the display frame of the [KR2017-0119855], in view of Broadwell et al., for the purpose of spending all interior space of the display frame, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Regarding claim 5, The [KR2017-0119855], in view of Broadwell et al., disclose wherein the composite display image comprises a three-dimensional shadowbox appearance (P1 & P2, figures 6-10).
Regarding claim 6, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprises a laser-cut silhouette (P2, figures 7 and 9).
Regarding claim 7, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprises a machine-cut silhouette (P2, figures 7 and 9).
Regarding claim 8, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprise an engraving (P1 & P2, figures 6-10).
Regarding claim 9, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprise a printed image (P1, figures 6 and 8).
Regarding claim 10, [KR2017-0119855] discloses a display frame (10, figures 1-10) with multiple slide-in panels (130 & 140, figures 2-4), comprising:
a generally rectangular top frame (110, figures 2-3) defining four through-slots (115, figures 2-3); 
a generally rectangular first side frame (130, figures 2-4) defining a first set of four channels (135, figure 4); 
a generally rectangular second side frame (140, figures 2-4) defining a second set of four channels (145, figure 4); 
a generally rectangular bottom frame (120, figures 2 and 5); and 
a plurality of generally rectangular display panels (P1 & P2, figures 6-9) comprising a first display panel (P1, figures 6 and 8), and a second display panel (P2, figures 7 and 9), each comprising a unique decorative element, the plurality of display panels being constructed and arranged to be seated at least partially within the plurality of through-slots, the first set of four channels, the second set of four channels, and the third set of four channels such that a composite display image is formed by the unique decorative elements (figures 6-10).
The [KR2017-0119855] discloses the claimed invention except for the bottom frame defining a third set of four channels, and the plurality of generally rectangular display panels comprising a third and a fourth display channels.
	Broadwell et al., disclose a display frame (10, figures 1-2) comprising a top frame (30, figures 1-2) including a slot (50, figures 1-2), a first side frame (36, figures 1-2) including a first channel (54, figures 2A-2B), a second frame (34, figures 1-2) including a second channel (54, figures 2A-2B) and a bottom frame (32, figures 1-2) including a third channel (56, figure 2A).
	It would have been to one of ordinary skill in the art at the time the invention was made to add a third set of four channels on the bottom frame of the [KR2017-0119855], as suggested by Broadwell et al., for the purpose of aligning the bottom edges of the plurality of display panels within the display frame.
It would have been to one of ordinary skill in the art at the time the invention was made to fill all four display panels within the display frame of the [KR2017-0119855], in view of Broadwell et al., for the purpose of spending all interior space of the display frame, instead of using only the first and second display panels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Regarding claim 13, The [KR2017-0119855], in view of Broadwell et al., disclose wherein the composite display image comprises a three-dimensional shadowbox appearance (P1 & P2, figures 6-10).
Regarding claim 14, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprises a laser-cut silhouette (P2, figures 7 and 9).
Regarding claim 15, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprises a machine-cut silhouette (P2, figures 7 and 9).
Regarding claim 16, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprise an engraving (P1 & P2, figures 6-10).
Regarding claim 17, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprise a printed image (P1, figures 6 and 8).
Regarding claim 18, [KR2017-0119855] discloses a display frame (10, figures 1-10) with multiple slide-in panels (130 & 140, figures 2-4), comprising: 
a generally rectangular top frame (110, figures 2-3) defining four through-slots (115, figures 2-3); 
a generally rectangular first side frame (130, figures 2-4) defining a first set of four channels (135, figure 4); 
a generally rectangular second side frame (140, figures 2-4) defining a second set of four channels (145, figure 4); 
a generally rectangular bottom frame (120, figures 2 and 5); 
a first display panel (P1, figures 6 and 8) comprising a first decorative element, the first display panel being removably seated within the first, second, and third set of four channels (135 & 145, figure 4);
a second display panel (P2, figures 7 and 9) comprising a second decorative element, the second display panel being removably seated within the first, second, and third set of four channels; and 
wherein the first and second decorative elements form a composite display (figures 6-10).
The [KR2017-0119855] discloses the claimed invention except for the bottom frame defining a third set of four channels; a third display panel comprising a third decorative element, the third display panel being removably seated within the first, second, and third set of four channels; and a fourth display panel comprising a fourth decorative element, the fourth display panel being removably seated within the first, second, and third set of four channels.
	Broadwell et al., disclose a display frame (10, figures 1-2) comprising a top frame (30, figures 1-2) including a slot (50, figures 1-2), a first side frame (36, figures 1-2) including a first channel (54, figures 2A-2B), a second frame (34, figures 1-2) including a second channel (54, figures 2A-2B) and a bottom frame (32, figures 1-2) including a third channel (56, figure 2A).
	It would have been to one of ordinary skill in the art at the time the invention was made to add a third set of four channels on the bottom frame of the [KR2017-0119855], as suggested by Broadwell et al., for the purpose of aligning the bottom edges of four display panels within the display frame.
It would have been to one of ordinary skill in the art at the time the invention was made to add a third display panel and a fourth display panel which are formed composite display within the display frame of the [KR2017-0119855], in view of Broadwell et al., for the purpose of spending all interior space of the display frame, instead of using only the first and second display panels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Regarding claim 19, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprises at least one of a machine-cut or laser-cut decorative silhouette (P2, figures 7 and 9).
Regarding claim 20, The [KR2017-0119855], in view of Broadwell et al., disclose wherein each of the unique decorative elements comprise images (P1, figures 6 and 8).

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the [KR2017-0119855], in view of Broadwell et al., as applied to claim 2 above, and further in view of The [WO2020/027526].
Regarding claims 3 and 11, The [KR2017-0119855], in view of Broadwell et al., disclosed the claimed invention except for wherein the first display panel is transparent.
	The [WO2020/027526] discloses a stack of display panels (100, figures 1-4), comprising at least three display panels (130, 120, 110, figures 1-4), wherein a front display panel is formed of a transparent (130, figures 1-4).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a first display panel being formed of a transparent in the first slot of the display frame of the [KR2017-0119855], in view of Broadwell et al., as suggested by the [WO2020/027526], for the purpose of protecting and/or allowing viewers to see image behind it within the display frame.
Regarding claims 4 and 12, The [KR2017-0119855], in view of Broadwell et al., disclosed the claimed invention except for wherein the fourth display panel is opaque.
The [WO2020/027526] discloses a stack of display panels (100, figures 1-4), comprising at least three display panels (130, 120, 110, figures 1-4), wherein a rear display panel is formed of an opaque display panel (110, figures 1-4).
It would have been to one of ordinary skill in the art at the time the invention was made to use a fourth display panel being formed of an opaque display panel in the fourth slot of the display frame of the [KR2017-0119855], in view of Broadwell et al., as suggested by the [WO2020/027526], for the purpose of blocking the passage of radiant energy and especially light to viewers therefrom the display frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marx [US 3,425,147] discloses a display frame;
Tate [US 3,811,214] discloses multi-purpose picture frame; and
Wilson [US 4,630,386] discloses reversible picture frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Patent Examiner, 2841                                                                                                                                                                                                        10/22/2022